Citation Nr: 0317884	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In March 2002, the veteran requested an RO hearing.  He was 
scheduled for such a hearing in May 2002 but cancelled his 
hearing request and instead opted for an informal conference.


REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2002).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2002).  

In this case, the veteran's service-connected disabilities 
include bilateral hearing loss (80 percent), tinnitus (10 
percent), and a scar over the upper lip and underneath the 
nose (zero percent).  The veteran's combined disability 
evaluation is 80 percent.  See 38 C.F.R. § 4.16(a) (2002).  
This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
(2002), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the veteran from 
securing or following a substantially gainful occupation.
To date, however, the veteran has not been afforded a VA 
examination for the express purpose of determining the effect 
of his service-connected disabilities on his employability.  
Such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A (West 2002) prior to the Board's adjudication of this 
case.
 
The Board also notes that, to date, the RO has not considered 
the veteran's claim under the newly enacted provisions of 
38 C.F.R. § 3.159 (2002), which concern the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim and the duty to notify him of the type of evidence 
needed to substantiate his claim.  This regulation 
corresponds to the recently enacted provisions of the 
Veterans Claims Assistance Act of 2000.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the effect of his 
service-connected disabilities on his 
employability.  The examiner should be 
provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  Based 
on the examination results and the review 
of the claims file, the examiner is 
requested to provide an opinion as to 
whether the veteran's bilateral hearing 
loss, tinnitus, and scar over the upper 
lip and underneath the nose, in and of 
themselves, and without regard to age or 
nonservice-connected disabilities, render 
the veteran unable to secure or follow a 
substantially gainful occupation.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to TDIU.  
Consideration must be given to the 
provisions of 38 C.F.R. § 3.159.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


